Citation Nr: 0505995	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right lower extremity deep venous 
thrombosis for the period prior to October 14, 2002.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's right lower extremity deep venous 
thrombosis for the period on and after October 14, 2002.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, granted compensation under the provisions of 
38 U.S.C.A. § 1151 for right lower extremity deep venous 
thrombosis; assigned a 10 percent evaluation for that 
disability; and denied service connection for tinnitus.  In 
April 2003, the RO increased the evaluation for the veteran's 
right lower extremity deep venous thrombosis from 10 percent 
to 20 percent; effectuated the award as of October 14, 2002; 
and denied a total rating for compensation purposes based on 
individual unemployability.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for tinnitus; the record supports assignment of an 
evaluation in excess of 20 percent for his right lower deep 
venous thrombosis; and his service-connected disabilities and 
right lower extremity deep venous thrombosis render him 
unable to secure and following any form of substantially 
gainful employment.  In his December 2003 Appeal to the Board 
(VA Form 9), the veteran contends that he incurred chronic 
tinnitus and hearing loss disability as the result of his 
service with a field artillery unit stationed in Korea.  In 
his November 2004 Informal Hearing Presentation, the 
accredited representative requests that the veteran's appeal 
be remanded to the RO so that he could be afforded a VA 
audiological examination for compensation purposes.  

Initially, the Board observes that the veteran's service 
medical records have not been incorporated into the claims 
files and the RO's repeated attempts to obtain them have been 
unsuccessful.  The records were apparently destroyed in the 
1973 fire at the National Personnel Records Center.  The 
veteran has not be afforded a VA examination for compensation 
purposes to determine the nature and etiology of his claimed 
tinnitus and hearing loss disability.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The RO has not had an opportunity to act upon the veteran's 
claim of entitlement to service connection for a chronic 
hearing loss disability.  The Board finds that the issue of 
service connection for a chronic hearing loss disability to 
be inextricably intertwined with the certified issue of the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

A January 1990 letter from Charles E. Goodman, Jr., M.D., 
addressed to a Social Security Administration (SSA) 
administrative law judge discusses the veteran's disability 
picture.  Documentation of the veteran's SSA award of 
disability benefits, if any, and the evidence considered by 
the SSA in granting or denying the veteran's claim is not of 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that the VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The report of an April 2003 VA examination for compensation 
purposes conveys that the veteran received Coumadin therapy 
and associated "follow up" treatment for his deep venous 
thrombosis.  A June 2003 VA treatment record states that the 
veteran was being followed by a private physician for 
anticoagulant therapy.  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his right lower extremity 
deep venous thrombosis after 2002, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2002, not 
already of record, be forwarded for 
incorporation into the record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the nature and etiology of his 
claimed chronic tinnitus and hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic tinnitus and/or 
hearing loss disability had its onset 
during active service; is etiologically 
related to his alleged inservice noise 
exposure; or is in any other way causally 
related to such service.  Send the claims 
folders to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.   

5.  Then adjudicate the veteran's 
entitlement to service connection for 
chronic hearing loss disability.  The 
veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

6.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic tinnitus; an evaluation in excess 
of 10 percent for his right lower 
extremity deep venous thrombosis for the 
period prior to October 14, 2002; an 
evaluation in excess of 20 percent for 
the veteran's right lower extremity deep 
venous thrombosis for the period on and 
after October 14, 2002; and a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


